COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
        NO. 2-06-014-CV
 
 
ALFRED LEE STONE                                                             APPELLANT                   
   V.
 
CO IV
KOBY                                                                          APPELLEE
 
                                               ----------
 
             FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
 
                                               ----------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                              ------------




On January 13, 2006 and February 3, 2006, we notified appellant, in
accordance with rule of appellate procedure 42.3(c), that we would dismiss this
appeal unless the $125 filing fee was paid. 
See Tex. R. App. P.
42.3(c).  Appellant has not paid the $125
filing fee.  See Tex. R. App. P. 5, 12.1(b).  Instead, appellant has filed a AMotion for Relief from Judgment on Order@ requesting the court not to dismiss the appeal because he is unable
to pay the  $125 filing fee.  However, because appellant did not file a
timely affidavit of indigence for purposes of appeal, he is not entitled to
proceed in this appeal without advance payment of costs.  See Tex.
R. App. P. 20.1(a), (c). 
Accordingly, appellant=s AMotion for
Relief from Judgment on Order@ is DENIED.
Furthermore, because appellant has failed to comply with a requirement
of the rules of appellate procedure and the Texas Supreme Court=s order of July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  MCCOY, J.; CAYCE,
C.J.; and LIVINGSTON, J.
DELIVERED: March 9, 2006
 
 




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).